DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because 1) it exceeds 150 words, 2) includes the implied phrase “the present invention relates to”, 3) refers to purported merits or speculative applications of the invention, and 4) compares the invention with the prior art. 
Correction is required.  See MPEP § 608.01(b).
A proposed amendment to the abstract to correct the above deficiencies is included with the enclosed Office Action Appendix.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
turntable drive device (claim 1)
base feeding mechanism (claim 1)
base transportation device (claim 1)
button assembly mechanism (claim 1)
feeding tray clamping device (claim 2)
feeding tray pushing device (claim 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Objections
Claims 1-8 are objected to because of the following informalities:
All claims:
Claims 1-8 include reference numerals which are not in parentheses. All reference numerals should be enclosed in parentheses or omitted from the claims. See MPEP 608.01(m).
In line 1 of each claim, “for combined control button” should be amended to recite --for a combined control button--.
Claim 2:
Line 6 recites “a feeding tray sets”, but should be amended to recite --a feeding tray set-- for grammatical purposes.
Line 7 recites “running”, but should be amended to recite --run--.
Line 11 recites “feeding tray sets”, but should be amended to recite --feeding tray set-- for number agreement with the previous instance.
Claim 4:
In line 11, “fitting” should be amended to recite --fit--.
Claim 5:
In line 8, --and-- should be added between “fitting” and “is horizontally disposed” for grammatical purposes.
Claim 6:
In line 2, “locating” should be amended to recite --located--.
Claim 8:
In line 11, “a upper” should be amended to recite --an upper--.


A proposed amendment to the claims to correct the above deficiencies is included with the enclosed Office Action Appendix.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites the limitation "turntable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “turntable drive device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (the turntable drive device is not labeled or shown anywhere or further described). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the base fixtures" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the controller bases" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the circumference" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the left and right sides" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the position slot” (i.e. singular) in line 7, where plural had previously been established.
Claim 1 recites the limitation "the front side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the right side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the rear side" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the left side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rotating direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2:
Claim 2 recites the limitation "the left and right sides" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the feeding chain wheel” (i.e. singular) in lines 4-5, where plural had previously been established.
Claim 2 recites the limitation "the bottom" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the feeding chain wheel” (i.e. singular) in line 6, where plural had previously been established.
Claim 2 recites the limitation "the bottom" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper end" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the front side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3:
Claim 3 recites the limitation "the upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the controller base” (i.e. singular) in line 3, where plural had previously been established.
Claim 3 recites the limitation "the front and rear sides" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the left and right sides" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 4:
Claim 4 recites the limitation "the output" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the upper surface" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the left and right ends" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer ends" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the feeding tray clamping cylinder” (i.e. singular) in line 10, where plural had previously been established.
Claim 4 recites the limitation "the lower end" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the feeding tray clamping cylinder” (i.e. singular) in lines 12-13, where plural had previously been established.
Claim 5:
Claim 5 recites the limitation "the front side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the output" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6:
Claim 6 recites the limitation "the rear side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the rear side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper end" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rear end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7:
Claim 7 recites the limitation "the upper end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the output" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the output" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lower end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the button distribution track" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the button clamping jaw” (i.e. singular) in lines 12-13, where plural had previously been established.
Claim 8:
Claim 8 recites the limitation "the output" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the transportation servo motor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the output" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the end" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the output" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
A proposed amendment to the claims to correct the above deficiencies is included with the enclosed Office Action Appendix.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art generally fails to disclose or teach a machine as claimed, particularly given the interpretations under 112(f). Various machines are claimed for assembling various devices, including control buttons or similar, using turntable conveyors and various parts feeding mechanism such as vibratory bowls. The art particularly lacks a structural or functional equivalent of the claimed base feeding mechanism, for example, which does not merely transport parts but transports parts stacked on trays. The prior art also fails to include, among the remaining limitations, a turntable having base fixtures evenly disposed along the circumference of the turntable and respectively provided with positioning slots and positioning rods symmetrically disposed on the left and right sides of the positioning slot. 
CN109128810, CN109585199, CN109378234, and CN108470654 are intervening references which are drawn to turntable conveyor apparatus for assembling buttons or switches.
 4,144,637 discloses a turntable assembly device for nonmagnetic current-conducting components. The tray magazine 5 is passive and structurally and functionally dissimilar from the claimed base feeding mechanism, and the turntable lacks base fixtures as claimed, for example.

JP60090642 discloses a pushbutton affixing robot arm.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726